Jackson, Chief Justice.
*864[Roberts was indicted for larceny of cotton. It was shown that the cotton was stolen and was missed early in the morning; that the defendant made several conflicting confessions, in which he endeavored to implicate two others, and stated that he merely hauled it to Americus for them, and was to receive two dollars therefor. He stated that he had sold the cotton, and had spent some of the money received. At another time, he said they told him to “ make way” with the money He also stated that all helped. The proceeds of the sale were found at his father’s house, where he stated in his confessions that they were, together with a bill of sale made in a false name. The jury found him guilty He moved for a new trial on numerous grounds, involving the sufficiency of the evidence, refusals and failures to charge, charges and the admission of the confessions in evidence. One witness testified that, when the cotton was missed, the defendant was suspected, and the witness, with others, went to his father’s house; that defendant ran; that one of the party told defendant’s father that he would be held responsible, if he did not bring the defendant up ; that the defendant was not then present; that next morning, the defendant came up and made his statement, and that it was made freely and voluntarily, without any inducement or the use of either hope or fear. Another witness testified that defendant sent for him to come and take him out of jail; that witness wanted to know what he was in there for, and that defendant made the statement freely and voluntarily, without any inducement being used to get him to make it. The motion was overruled, and defendant excepted.] ,